Case 1:18-cv-00557-ARR-ST Document 36 Filed 04/21/20 Page 1 of 2 PageID #: 164



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 Jibran Khan,
                                                                       18-cv-557 (ARR) (ST)
                    Plaintiff
                                                                       Opinion & Order
                           — against —
                                                                       Not for electronic or print
 Nyrene, Inc. d/b/a Subway Restaurant and Shawn                        publication
 Chowdhury.,

                    Defendants.


ROSS, United States District Judge:

        I have received the Report and Recommendation on the instant case dated March 11, 2020,

from the Honorable Steven L. Tiscione, United States Magistrate Judge. No objections have been

filed. The Court reviews “de novo any part of the magistrate judge’s disposition that has been

properly objected to.” Fed. R. Civ. P. 72(b); see also Brissett v. Manhattan & Bronx Surface Transit

Operating Auth., No. 09-CV-874 (CBA)(LB), 2011 WL 1930682, at *1 (E.D.N.Y. May 19, 2011), aff’d,

472 F. App’x 73 (2d Cir. 2012) (summary order). Where no timely objections have been filed, “the

district court need only satisfy itself that there is no clear error on the face of the record.” Finley v.

Trans Union, Experian, Equifax, No. 17-CV-0371 (LDH)(LB), 2017 WL 4838764, at *1 (E.D.N.Y.

Oct. 24, 2017) (quoting Estate of Ellington ex rel. Ellington v. Harbrew Imports Ltd., 812 F. Supp. 2d 186,

189 (E.D.N.Y. 2011)).

        Having reviewed the record, I find no clear error. I therefore adopt the Report and

Recommendation in its entirety as the opinion of the Court pursuant to 28 U.S.C. § 636(b)(1).

        Accordingly, Plaintiff’s motion for default judgment is granted. Defendants are liable under

the Fair Labor Standards Act (“FLSA”) and the New York Labor Law (“NYLL”), and judgment
Case 1:18-cv-00557-ARR-ST Document 36 Filed 04/21/20 Page 2 of 2 PageID #: 165



shall be entered against Defendants in the total amount of $13,761.69. The Clerk of Court is

respectfully directed to enter judgment and close the case.


         Counsel for Mr. Khan is directed to serve a copy of this Opinion & Order on Defendants at

their respective last known addresses and file proof of service with the Court within seven days of

the date of this Opinion & Order.


SO ORDERED.



                                                       _______/s/________________
                                                       Allyne R. Ross
                                                       United States District Judge

Dated:          April 21, 2020
                Brooklyn, New York




                                                  2
